            Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 1 of 12
                                                                                                  Exhibit A
                                                                           E-FILED
                                                                           1 1/18/2020 11:00 AM
                                                                           Clerk of Court
  W.Zev Abramson, Esq. #289387                                             Superior Court of CA,
I
  Nissim Levin, Esq. #306376                                               County of Santa Clara
2 Christina Begalds,Esq. #316779                                           20CV373699
  ABRAMSON LABOR GROUP                                                     Reviewed By: M Vu
3 3580 Wilshire Blvd, Suite 1260
      Angeles, California 90010
4 Los
  Tel: (213)493-6300
5 Fax: (213)382-4083
6    Attorneys for Plaintiff,
     JORGE MADRIGAL
7
8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
9                           IN AND FOR THE COUNTY OF SANTA CLARA
10
                                                    Case No.:           20CV373699
11
                                                   COMPLAINT FOR DAMAGES AND
12 JORGE MADRIGAL,an individual,                    EMAND FOR JURY TRIAL:
13
            VS.
                                                       1. Disability Discrimination
14                                                     2. Failure to Accommodate
                                                       3. Failure to Engage in the Good Faith
15                                                        Interactive Process
   PERFORMANCE FOOD GROUP,INC.,a                       4. Retaliation in Violation ofthe Fair
16 corporation; PERFORMANCE                               Employment and Housing Act
                                                       5. Wrongful Termination in Violation of
17 TRANSPORTATION,LLC,a limited liability                 Public Policy
   company; and DOES 1-100,
18                                                         Over $25,000
19                  Defendants.

20
     PLAINTIFF complains and alleges as follows:
21
            1.      On information and belief, Plaintiff, JORGE MADRIGAL,is a resident ofthe
22
     State of California.
23
            2.      At all times herein mentioned, Defendant,PERFORMANCE FOOD GROUP,
24
     INC. was doing business in California at 5480 Monterey Road, Gilroy, CA 95020, and was the
25
     employer ofPlaintifffrom December 2016 through his wrongful termination on or about
26
     September 18,2020.
27
28



                                  Complaint and Demand for Jury Trial
                                                   1
                                                                                                  Exhibit A
             Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 2 of 12
                                                                                                          Exhibit A


  1             3.    At all times herein mentioned, Defendant,PERFORMANCE
 2 ,TRANSPORTATION,LLC. was doing business in California at 5480 Monterey Road, Gilroy,
 3    CA 95020 and was the employer of Plaintifffrom December 2016 through his wrongful
 4 termination on or about September 18, 2020.
 5           4.      Plaintiff is ignorant ofthe true names and capacities, whether individual, -
 6    corporate, or associate, ofthose Defendants fictitiously sued as DOES I through 100 inclusive
 7    and so Plaintiff sues them by these fictitious names.. Upon discovering the true names and
 8    capacities ofthese fictitiously named Defendants, Plaintiff will amend this complaint to show the
 9 true names and capacities ofthese fictitiously named Defendants.
10              5.   Unless otherwise alleged in this complaint,Plaintiff is informed and believes, and
11    on the basis ofthat information and belief alleges that at all times herein mentioned, each ofthe
12 remaining co-Defendants,in doing the things hereinafter alleged, was acting within the course,
13    scope and under the authority of his/her/its agency,employment,or representative capacity, with
14 the consent of her/his/its co-Defendants.
15           6.      In or around December 2016, Plaintiff was hired by Defendants as a Class A
16    Driver.
17              7.   In or around February 2020,Plaintiff began experiencing respiratory symptoms
18    and was thereafter diagnosed with pneumonia, a disability which affects Plaintiff's ability to
19    breathe.
20           8.      As a result ofPlaintiffs disability, Plaintiff was placed on medical leave by his
21    physician. Plaintiff provided doctor's notes to his employers.
22           9.      Subsequently, Plaintiff's physician extended Plaintiff's medical leave to
23    September 2020 as a result ofPlaintiff's disability and Plaintiff's status as"high risk" in the
24    climate ofthe COVID-19 pandemic.
25           10.     On or about August 25,2020, Defendants requested updated paperwork from
26 Plaintiff's physician regarding Plaintiff's disability.
27
28



                                     Complaint and Demand for Jury Trial
                                                      2
                                                                                                          Exhibit A
            Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 3 of 12
                                                                                                          Exhibit A


 1           11.    Plaintiff complied with Defendant's request on or about September 2,2020 with
 2 completed paperwork from Plaintiffs physician informing Defendant ofPlaintiffs ability to
 3   return to work with a reasonable accommodation of minimizing contact with people.
 4           12.    Upon receipt of Plaintiff's request for accommodation, Defendant scheduled a
 5   meeting with Plaintiffon or about September 8,2020.
 6           13.    On or about September 8,2020,Plaintiff met with Defendants to discuss his
 7   request for accommodation. Plaintiff proposed a transition to a position within Defendant's
 8   warehouse to accommodate Plaintiffs disability and request for minimal contact with other
 9   persons. Defendant denied Plaintiffs request and failed to offer any other options to
10   accommodate Plaintiff's disability and simply ended the meeting. As such, Defendants failed to
11   participate in any good faith interactive process.
12           14.    Accommodations could have been made for Plaintiff such as placement in a
13   warehouse position or placement on a different driving route such as a"key drop" or long haul
14   route which involves limited to no interaction with customers.
15           15.    Plaintiff is informed and believes and based thereon alleges that Defendant
16   operated a long-haul route between the Gilroy area and Los Angeles. This route involves little if
17   any customer contact and was not regularly assigned to any particular driver. Defendant's agents
18   were aware ofthis position and failed to offer it to Plaintiff despite its availability and the perfect
19   fit between the route's characteristics and Plaintiff's medical needs.
20           16.    Rather than make any attempt to accommodate Plaintiff, Plaintiff was terminated
21   by Defendants on or about September 18,2020 due to his disability and based on his request for
22   an accommodation of his disability.
23           17.    As a result of being subjected to discrimination, retaliation and termination of
24   employment by Defendant due to Plaintiff's disability, Plaintiff suffered emotional distress and
25   medical expenses. Further, as a result of all ofthe foregoing and following actions taken towards
26 Plaintiff as alleged herein, Plaintiff has incurred loss ofearnings and benefits in an amount not
27   yet ascertained.
28



                                    Complaint and Demand for Jury Trial
                                                     3
                                                                                                          Exhibit A
            Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 4 of 12
                                                                                                        Exhibit A


 1           18.     All ofthe foregoing and following actions taken towards the Plaintiff as alleged
 2   herein were carried out by Defendants in a deliberate, cold, callous, malicious, oppressive, and
 3   intentional manner in order to injure and damage the Plaintiff.
 4           19.     As a direct and proximate result ofthe unlawful acts of Defendants, Plaintiff has
 5   suffered and continues to suffer from losses ofearnings and otherwise in amounts as yet
 6   unascertained but subject to proof at trial.
 7                                           First Cause of Action
 8                                  DISABILITY DISCRIMINATION
 9           20.     Plaintiff re-alleges the information set forth in Paragraphs 1-19 as though fully set
10 forth and alleged herein.
11           21.     This cause of action is based upon Government Code section 12926(m), which
12   defines physical disability as having any physiological disease, disorder, condition, cosmetic
13   disfigurement, or anatomical loss that affects one or more ofthe following body systems:
14   neurological, immunological, musculoskeletal, special sense organs, respiratory, including
15   speech organs,cardiovascular, reproductive, digestive, genito-urinary, hemic and lymphatic, skin
16   and endocrine, and the disability limits an individual's ability to participate in major life
17   activities. This cause ofaction is also based upon Government Code section 12940 for
18   discriminating against Plaintiff on the basis of physical disability.
19           22.    Plaintiff's disability (actual and/or perceived), specifically his pneumonia and
20   additional respiratory symptoms,constituted a disability as defined above in Government Code
21   §12926(m).
22           23.    Defendants are an "employer" as defined by and subject to Government Code
23   section 12900, et al.
24          24.     Plaintiff has exhausted his administrative remedies under the California Fair
25   Employment and Housing Act by filing charges that Defendant violated the California Fair
26 Employment and Housing Act and was issued the Notice of Case Closure/Right-to-Sue Letter
27 granting Plaintiff the right to bring suit against Defendant.
28



                                    Complaint and Demand for Jury Trial
                                                     4
                                                                                                        Exhibit A
            Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 5 of 12
                                                                                                           Exhibit A


 I           25.     Defendant was aware that Plaintiff was disabled or at least perceived that he was
 2   disabled.
 3           26.     Reasonable accommodations could have been made for Plaintiff's disabilities,
 4   such as placement in a warehouse position or placement on a different driving route such as a
 5 "key drop" route which involves limited to no interaction with customers, but were not provided.
 6           27.     Defendant discriminated against Plaintiff in violation ofthe Government Code
 7   sections set forth herein by terminating Plaintiff's employment because of his disabilities (actual
 8   and/or perceived) and requests for disability accommodation.
 9           28.     As a direct, foreseeable, and proximate result ofthe conduct of Defendant,
10 Plaintiff has suffered, and continues to suffer emotional distress, losses in salary, bonuses,job
11   benefits, and other employment benefits which he would have received from Defendants, plus
12 expenses incurred in obtaining substitute employment and not being regularly employed all to
13   his damage in a sum within the jurisdiction ofthis court, to be ascertained according to proof.
14           29.     The grossly reckless, careless, negligent, oppressive and/or intentional, malicious,
15   and bad faith manner in which said Defendants engaged in those acts as described in this cause
16   ofaction entitle Plaintiffto punitive damages against said Defendants in an amount within the
17 jurisdiction of this court, to be ascertained by the fact finder, that is sufficiently high to punish
18   said Defendants, deter them from engaging in such conduct again, and to make an example of
19   them to others.
20           30.     Plaintiff is informed and believes and based thereon alleges that the punitive
21   conduct of said Defendants was ratified by those other individuals who were managing agents of
22 said Defendants. These unlawful acts were further ratified by Defendants and done with a
23   conscious disregard for Plaintiffs rights and with the intent, design and purpose of injuring
24   Plaintiff. By reason thereof, Plaintiffis entitled to punitive or exemplary damages in this cause
25   ofaction in a sum to be determined at the time of trial.
26           31.     Plaintiff also prays for reasonable costs and attorney fees against said Defendants,
27   as allowed by California Government Code §12965 and any other applicable statutes for
28



                                     Complaint and Demand for Jury Trial
                                                      5
                                                                                                           Exhibit A
            Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 6 of 12
                                                                                                           Exhibit A


     Plaintiffs prosecution of this action in reference to the time Plaintiffs attorney spends pursuing
 2 this cause of action as well as any other applicable statutes.
 3                                         Second Cause of Action
 4                                  FAILURE TO ACCOMMODATE
 5          32.     Plaintiff re-alleges the information set forth in Paragraphs 1-31 as though fully set
 6 forth and alleged herein.
 7          33.     This cause ofaction is based upon Government Code section 12926(m), which
 8   defmes physical disability as having any physiological disease, disorder, condition, cosmetic
 9   disfigurement, or anatomical loss that affects one or more ofthe following body systems:
10   neurological, immunological, musculoskeletal, special sense organs, respiratory, including
11   speech organs, cardiovascular, reproductive, digestive, genito-urinary, hemic and lymphatic, skin
12   and endocrine, and the disability limits an individual's ability to participate in major life
13   activities. Moreover, this cause of action is also based upon Government Code section 12940 for
14   discriminating against Plaintiff on the basis of his physical disability and for failing to provide
15   reasonable accommodation of Plaintiffs physical disability. This cause of action is also based
16   upon Government Code section 12940 for discriminating against Plaintiffon the basis of his
17   disabilities and for filling to provide reasonable accommodation of Plaintiffs disabilities.
18          34.     Plaintiff has exhausted his administrative remedies under the California Fair
19   Employment and Housing Act by filing charges that Defendants discriminated against him and
20   his employment and violated the California Fair Employment and Housing Act and has received
21   a Right to Sue Letter.
22          35.     Plaintiff's disability (actual and/or perceived), specifically his pneumonia and
23   additional respiratory symptoms,constituted a disability as defined above in Government Code
24   §12926(m).
25          36.     Defendants are an "employer" as defined by and subject to Government Code
26   section 12900, et al.
27          37.     Plaintiff is informed and believes and on that basis alleges that Defendants were
28   aware ofPlaintiffs disability (actual and/or perceived) as described above.



                                    Complaint and Demand for Jury Trial
                                                     6
                                                                                                           Exhibit A
            Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 7 of 12
                                                                                                          Exhibit A


 I           38.     Reasonable accommodations could have been made for Plaintiff's physical
 2    disability, such as placement in a warehouse position or placement on a different driving route
 3   such as a "key drop" or long haul route which involves limited to no interaction with customers,
 4    but were not provided.
 5           39.     Plaintiff is informed and believes and based thereon alleges that Defendant
 6   operated a long-haul route between the Gilroy area and Los Angeles. This route involves little if
 7 any customer contact and was not regularly assigned to any particular driver. Defendant's agents
 8    were aware ofthis position and failed to offer it to Plaintiff despite its availability and the perfect
 9 fit between the route's characteristics and Plaintiff's medical needs.
10           40.     Defendants failed to reasonably accommodate Plaintiff's disability.
11           41.     As a result of being subjected to Defendants' failure to accommodate,
12    discrimination and termination ofemployment, Plaintiff suffered emotional distress. Further, as
13   a result ofall ofthe foregoing and following actions taken towards Plaintiff as alleged herein,
14   Plaintiff has incurred loss ofearnings and benefits inan amount not yet ascertained.
15           42.     As a direct, foreseeable, and proximate result ofthe conduct of Defendants,
16   Plaintiff has suffered, and continues to suffer emotional distress, losses in salary, bonuses,job
17   benefits, and other employment benefits which he would have received from Defendants, plus
18   expenses incurred in obtaining substitute employment and not being regularly employed all to
19   his damage in a sum within the jurisdiction ofthis court, to be ascertained according to proof.
20           43.     The grossly reckless, careless, negligent, oppressive and/or intentional, malicious,
21   and bad faith manner in which said Defendants engaged in those acts as described in this cause
22   ofaction entitle Plaintiffto punitive damages against said Defendants in an amount within the
23 jurisdiction ofthis court, to be ascertained by the fact finder, that is sufficiently high to punish
24   said Defendants, deter them from engaging in such conduct again, and to make an example of
25   them to others. Plaintiff is informed and believes and based thereon alleges that the punitive
26   conduct ofsaid Defendants was ratified by those other individuals who were managing agents of
27 said Defendants. These unlawful acts were further ratified by Defendants and done with a
28   conscious disregard for Plaintiffs rights and with the intent, design and purpose ofinjuring



                                     Complaint and Demand for Jury Trial
                                                      7
                                                                                                          Exhibit A
             Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 8 of 12
                                                                                                           Exhibit A


 1   Plaintiff. By reason thereof, Plaintiff is entitled to punitive or exemplary damages in this cause
 2   of action in a sum to be determined at the time oftrial.
 3           44.     Plaintiff also prays for reasonable costs and attorney fees against said Defendants,
 4 as allowed by California Government Code §12965 and any other applicable statutes for
 5   Plaintiffs prosecution of this action in reference to the time Plaintiff's attorney spends pursuing
 6 this cause of action as well as any other applicable statutes.
 7                                          Third Cause of Action
 8           FAILURE TO ENGAGE IN THE GOOD FAITH INTERACTIVE PROCESS
 9           45.     Plaintiff re-alleges the information set forth in Paragraphs 1-44 as though fully set
10 forth at length.
11           46.     As alleged herein and in violation of California Government Code section
12    12940(n), Defendant violated the California Fair Employment and Housing Act by,among other
13   things, refusing and/or failing to engage in a timely, good faith, interactive process with Plaintiff
14 regarding his work restrictions and disabilities.
15           47.     As a direct and proximate result of Defendant's willful, knowing,and intentional
16 failure to engage in the interactive process, Plaintiff has sustained and continues to sustain
17 substantial losses in earnings and other employment benefits.
18           48.     As a direct, foreseeable, and proximate result ofthe conduct of Defendants,
19 Plaintiff has suffered, and continues to suffer emotional distress, losses in salary, bonuses,job
20   benefits, and other employment benefits which he would have received from Defendants, plus
21   expenses incurred in obtaining substitute employment and not being regularly employed all to
22   her damage in a sum within the jurisdiction ofthis court, to be ascertained according to proof.
23           49.     The grossly reckless, careless, negligent, oppressive and/or intentional, malicious,
24   and bad faith manner in which said Defendants engaged in those acts as described in this cause
25   ofaction entitle Plaintiff to punitive damages against said Defendants in an amount within the
26 jurisdiction ofthis court, to be ascertained by the fact finder, that is sufficiently high to punish
27 said Defendants, deter them from engaging in such conduct again, and to make an example of
28   them to others. Plaintiff is informed and believes and based thereon alleges that the punitive



                                     Complaint and Demand for Jury Trial
                                                      8
                                                                                                           Exhibit A
              Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 9 of 12
                                                                                                            Exhibit A


   1   conduct ofsaid Defendants was ratified by those other individuals who were managing agents of
   2   said Defendants. These unlawful acts were further ratified by Defendants and done with a
   3   conscious disregard for Plaintiffs rights and with the intent, design and purpose ofinjuring
   4   Plaintiff. By reason thereof, Plaintiff is entitled to punitive or exemplary damages in this cause
   5   ofaction in a sum to be determined at the time of trial.
   6                                         Fourth Cause of Action
   7   RETALIATION IN VIOLATION OF THE FAIR EMPLOYMENT AND HOUSING ACT
   8           50.    Plaintiff re-alleges the information set forth in Paragraphs 1-49 as though fully set
   9 forth and alleged herein.
  10           51.     This cause of action is based upon California Government Code Section 12940, et
  11   seq. which prohibits employers from retaliating against employees who make a request for
  12 accommodation for their disabilities and who complain ofa lack ofaccommodation for their
  13   disabilities; and prohibits employers from retaliating against employees who complain of
  14   disability discrimination.
  15           52.    Defendant violated California Government Code Section 12940, et seq. by doing
  16   the following acts all because of Plaintiff's requests for accommodation and complaints ofa lack
  17   ofall reasonable accommodations for his disabilities, including but not limited to, discriminating
  18   against and terminating Plaintiff as a result of his requests for accommodation of his disability as
  19   described in the general allegations above.
  20          53.     Plaintiff has exhausted his administrative remedies under the California Fair
, 21   Employment and Housing Act by filing charges that Defendants discriminated and retaliated
  22   against her and her employment and violated the California Fair Employment and Housing Act
  23   and has received a Right to Sue Letter.
  24          54.     As a direct and proximate result of Defendant's willful, knowing, and intentional,
  25   retaliation, Plaintiff has sustained and continues to sustain substantial losses in earnings and
  26   other employment benefits.
  27          55.     As a direct, foreseeable, and proximate result ofthe conduct of Defendants,
  28   Plaintiff has suffered, and continues to suffer emotional distress, losses in salary, bonuses,job



                                      Complaint and Demand for Jury Trial,
                                                       9
                                                                                                            Exhibit A
            Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 10 of 12
                                                                                                          Exhibit A



 I   benefits, and other employment benefits which he would have received from Defendants, plus
 2 expenses incurred in obtaining substitute employment and not being regularly employed all to
 3   his damage in a sum within the jurisdiction ofthis court, to be ascertained according to proof.
 4           56.     The grossly reckless, careless, negligent, oppressive and/or intentional, malicious,
 5   and bad faith manner in which said Defendants engaged in those acts as described in this cause
 6   ofaction entitle Plaintiff to punitive damages against said Defendants in an amount within the
 7 jurisdiction ofthis court, to be ascertained by the fact finder, that is sufficiently high to punish
 8   said Defendants, deter them from engaging in such conduct again, and to make an example of
 9   them to others. Plaintiff is informed and believes and based thereon alleges that the punitive
10   conduct of said Defendants was ratified by those other individuals who were managing agents of
11   said Defendants. These unlawful acts were further ratified by Defendants and done with a
12   conscious disregard for Plaintiffs rights and with the intent, design and purpose ofinjuring
13   Plaintiff. By reason thereof, Plaintiff is entitled to punitive or exemplary damages in this cause
14   of action in a sum to be determined at the time oftrial.
15           57.    Defendants, and each of them,committed the acts alleged herein recklessly,
16   maliciously, fraudulently, and oppressively, with the wrongful intention ofinjuring Plaintiff, for
17   an improper and evil motive amounting to malice(as described above), and with a reckless and
18   conscious disregard of Plaintiffs' rights. All actions of Defendants, and each ofthem,their
19   agents and employees, herein alleged were known, ratified and approved by the Defendants, and
20   each ofthem. Plaintiff is thus entitled to recover punitive and exemplary damages from
21   Defendants, and each ofthem,for these wanton, obnoxious, and despicable acts as allowed by
22   law,that will sufficiently punish, make an example of, and deter future conduct by Defendants.
23                                              Fifth Cause of Action
24                 WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
25          58.     Plaintiff re-alleges the information set forth in Paragraphs 1-57 above and by this
26   reference incorporates said paragraphs herein as though fully set forth at length.
27          59.     Plaintiff's employment was wrongfully terminated, in violation ofsubstantial and
28   fundamental public policies ofthe State of California that inures to the benefit ofthe public, with



                                    Complaint and Demand for Jury Trial
                                                     10
                                                                                                          Exhibit A
            Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 11 of 12
                                                                                                            Exhibit A


 1   respect to retaliation, tortious discharge, and adverse employment actions taken against Plaintiff
 2 for complaining oflabor code violations, all in violation of various state statutes including but
 3   not limited to violations of California's Constitution and the Fair Employment and Housing Act.
 4           60.     As a result of their employment relationship, Defendant was obligated to restrain
 5   from discharging Plaintiff for reasons which violate or circumvent said policy, law, or the
 6   objectives that underlie each and not to compound their illegal conduct by retaliating against
 7 Plaintiff.
 8           61.    Defendant's act ofretaliating against Plaintifffor his disability and requests for
 9 accommodation of his disability constitutes wrongful termination in violation of public policy.
10           62.    As a direct and proximate result of Defendant's willful, knowing,and intentional
11   failure to engage in the interactive process, Plaintiff has sustained and continues to sustain
12 substantial losses in earnings and other employment benefits.
13           63.     As a direct, foreseeable, and proximate result ofthe conduct of Defendants,
14 Plaintiff has suffered, and continues to suffer emotional distress, losses in salary, bonuses,job
15   benefits, and other employment benefits which he would have received from Defendants, plus
16   expenses incurred in obtaining substitute employment and not being regularly employed all to
17   his damage in a sum within the jurisdiction ofthis court, to be ascertained according to proof.
18          64.      The grossly reckless, careless, negligent, oppressive and/or intentional, malicious,
19 and bad faith manner in which said Defendants engaged in those acts as described in this cause
20   ofaction entitle Plaintiff to punitive damages against said Defendants in an amount within the
21   jurisdiction ofthis court, to be ascertained by the fact finder, that is sufficiently high to punish
22 said Defendants, deter them from engaging in such conduct again, and to make an example of
23   them to others. Plaintiff is informed and believes and based thereon alleges that the punitive
24   conduct ofsaid Defendants was ratified by those other individuals who were managing agents of
25   said Defendants. These unlawful acts were further ratified by Defendants and done with a
26   conscious disregard for Plaintiffs rights and with the intent, design and purpose ofinjuring
27 Plaintiff. By reason thereof, Plaintiff is entitled to punitive or exemplary damages in this cause
28   ofaction in a sum to be determined at the time of trial.



                                     Complaint and Demand for Jury Trial
                                                      11
                                                                                                            Exhibit A
            Case 5:21-cv-00021-VKD Document 1-1 Filed 01/04/21 Page 12 of 12
                                                                                                         Exhibit A


 1           65.     As a result of Defendant's retaliatory or other illegal and prohibited acts as alleged
 2   herein, Plaintiff is entitled to reasonable attorney's fees and costs ofsuit.
 3           66.     The damages herein exceed $25,000.00.
 4           67.     Plaintiffrequests a jury trial.
 5
 6        WHEREFORE,Plaintiff prays for the followina relief:
 7   1.      For special damages in an amount according to prooffor Plaintiff's loss of past and
 8           future earnings, loss of benefits, loss of bonuses, expenses to obtain new employment,
 9           loss ofjob security and all damages flowing therefrom;
10 2.        For all general and special damages to compensate Plaintifffor any past and future
11           medical expenses and suffering and related damages;
12 3.        For punitive damages,as allowed by law, that will sufficiently punish, make an example
13           of, and deter future conduct by Defendants;
14 4.        For all penalties under all relevant statutes;
15   5.      For all costs and disbursements incurred in this suit;
16 6.        For all interest as allowed by law;
17 7.        For attorney's fees and costs; and
18   8.      For such other and further relief as the Court deemsjust and proper.
19
20
     DATED: November 18, 2020                                       ABRAMSON LABOR GROUP
21
22
23
                                                              By:
24                                                                  Christina Begakis, Esq.
                                                                    Attorneys for Plaintiff
25                                                                  JORGE MADRIGAL
26
27
28



                                     Complaint and Demand for Jury Trial
                                                      12
                                                                                                         Exhibit A
